DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 16, in the reply filed on 12/3/2020 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0297103 A1) in view of Schweier et al. (DE 43 17 654 A1, see the previously attached machine translation).  

Regarding claims 1-4 and 16, Lee teaches a polymer composition for a three-dimensional printer, wherein the polymer composition includes a polymer matrix containing an olefin block copolymer (OBC), and wherein the polymer matrix has a melt index (190° C., 2.16 kg) of 1 to 30 g/10 min (Abstract and [0023]).  Lee teaches that the term "olefin block copolymer" generally refers to a block copolymer of polymers including ethylene or propylene and an α-olefin having two or more carbon atoms ([0016]).  Lee teaches that preferably, ethylene or propylene makes up the largest mole fraction of the polymer, and the substantial remainder of the polymer includes one or more other comonomers ([0017]).  Lee also teaches that, in addition to the olefin block copolymer, the composition may further include one or more components such as an olefin random copolymer (ORC), and that the contents of the olefin and α-olefin in the OBC are the same as those in an olefin random copolymer (ORC) ([0026] and [0030]; also [0019]).  

Lee teaches wherein filaments for a three-dimensional printer are provided that are produced by extrusion of the composition ([0007]).  Lee also teaches that a method for manufacturing a solid article by three-dimensional printing is provided which includes supplying the filaments for a three-dimensional printer to a printing head, ejecting a hot melt of the 

Lee does not explicitly disclose wherein the filament comprises a xylene solubles content, measured at 25°C, from 3 to 30 wt. %, based upon the weight of the propylene terpolymer.

However, Schweier et al. (“Schweier”) teaches random copolymers of propylene with 0.1 to 20 wt.-% C₂-C₁₀-alk-1-ene, a melting point below 155 °C, xylene-soluble proportions less than 15% by weight and a melt flow index of 0.1 to 100 g/10 min, at 230 °C and under a weight of 2.16 kg (see first paragraph or claim 1).  Schweier teaches the invention further relates to processes for producing the random copolymers, their use for fibers, foils and moldings (second paragraph or claims 12-13).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the olefin copolymers in the polymer composition of Lee with a xylene-soluble proportion of less than 15% by weight in order to obtain an olefin copolymer composition that is easy to process into films, fibers and moldings, as taught by Schweier (see top of 10th page and the Examples).

Regarding claims 5-6 and 11, Schweier teaches examples wherein a mixture of propylene, ethylene and 1-butene are polymerized and the ratio of the partial pressures between propylene, ethylene and 1-butene is 25: 1: 0.65. (Example 5).

Regarding claims 7-10, Lee teaches a filament diameter of 1.75 mm ([0013] and [0036]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Huffer et al. (US Patent No. 6,013,742) teaches random propylene copolymers containing copolymerized C2-C10-alk-1-enes, having a melt flow indices at 230° C. and under a load of 2.16 kg in accordance with DIN 53 735 are in the range from 0.1 to 100 g/10 min, in particular in the range from 0.5 to 50 g/10 min (Abstract and col. 5).  Huffer also teaches examples with a xylene-soluble % within the claimed range, and use as films, fibers and moldings.  
Kerth et al. (US Patent No. 5,618,895) teaches copolymers of propylene with other 1-alkenes, having melt flow indices of from 0.1 to 100 g/10 min, preferably from 0.2 to 10 g/10 min, in each case measured by the DIN 53 735 method at 230° C. and 2.16 kg (Abstract and col. 4).  Kerth also teaches examples with a xylene-soluble % within the claimed range, and use as films, fibers and moldings.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                            
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789